DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being by anticipated by Harada et al. (US 5179956 A – previously cited).
Regarding claim 1, Harada et al. discloses a pulse wave measurement device comprising: a pressure pulse wave sensor (fig. 5 element 60; sensor chip) which includes: a semiconductor substrate (fig. 5 element 66; semiconductor chip) on which a pressure-sensitive element (fig. 5 elements 28; pressure sensing elements) and a first terminal portion (fig. 3 elements 76; first connection terminals) that is electrically connected to the pressure-sensitive element are formed (col 2 lines 32-36; the first connection terminal is for connecting the semiconductor chip to the substrate through the flexible flat cable, the semiconductor chip interpreted to include connections to the pressure sensing elements); and a first substrate (col 5 lines 1-2 and fig. 3 element 56; plate member serving as a substrate) which includes a second terminal portion (fig. 3 element 78; second connection terminal) that is electrically connected to the first terminal portion (col 2 lines 32-36; the flexible flat cable connects the terminals), and to which the semiconductor substrate is fixed (col 5 lines 51-52 and fig. 3; the second terminal is fixed to the plate through the conductor pattern 52); wherein the semiconductor substrate has a concave portion that has a smaller thickness in a sensor pressing direction than other portions (col 5 lines 16-21; the semiconductor chip has an elongate recess (containing the diaphragm and sensors and so is a sensor pressing direction) with a thickness of several microns to several tens of microns which is smaller than the thickness of the semiconductor chip being about 300 microns); a second substrate (fig. 3 element 84; flexible flat cable) which includes a wiring that is electrically connected to the second terminal portion (col 5 lines fig. 3 element 80; conductor lines 55-59), and to which the first substrate of the pressure pulse wave sensor is fixed (fig. 3; fixed to element 56 through 52 and 78); and a protective layer which covers and protects the semiconductor substrate of the pressure pulse wave sensor, the protective layer comprising an insulating material (col 6 lines 5-17 and fig. 3 elements 86, 90, and 94; the insulation seal provides electrical insulation and the silicone rubber provides protection), wherein the second substrate includes: a connector (col. 6 lines 5-17 and fig. 3 element 88; electrical conducting rubber) which is connected to the wiring (fig. 3; connected through elements 78 and 62); and a terminal (col. 6 lines 5-17 and fig. 3 element 62; protection plate) which is held at a potential equal to a potential of the semiconductor substrate (col. 6 lines 5-17; element 88 is connected to ground and connects to the flexible substrate and the protective plate), and which is outwardly exposed in a position different from the connector (fig. 3; element 62 is exposed outwardly to element 94 which is different from element 88), the (fig. 3 element 62 is in contact with element 90), the pulse wave measurement device is to be used while a pressure-sensitive surface (fig. 5; the surface of element 66 where elements 28 are located) of the semiconductor substrate on which the pressure-sensitive element is formed is pressed through the protective layer against a body surface of a living body (fig. 1 element 34; the device is in contact with a wrist), and the outwardly exposed terminal is a portion of an exposed part of the wiring connected to the connector (fig. 3 shows element 62 connected to connector 88 and exposed to the protective layer and element 62 is an exposed part of the wiring because it is in electrical communication with the wires); 
the semiconductor substrate (66) is fixed to the first substrate (56) so that the concave portion of the semiconductor substrate communicates with atmosphere only through a through hole which is formed in the first substrate (“a semi-conductor chip 66 adhered to one surface of the back-up plate 64… the back up plate 64… has a pair of holes…those through holes cooperate with central holes form through the spacer member and plate member 58, 56 to provide an air passage for applying atmospheric pressure to a surface of the chip 66”, col. 5, lines 4-14). 
Regarding claim 3, Harada et al. discloses a pulse wave measurement device wherein the protective layer covers the semiconductor substrate of the pressure pulse wave sensor, the first substrate, and the outwardly exposed terminal of the second substrate (fig. 3; elements 86, 90, and 94 cover elements 66, 56, and 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al.
Regarding claim 2, Harada et al. discloses a pulse wave measurement device further comprising: a pressure-sensitive element row which comprises a plurality of pressure-sensitive elements arranged in one direction (fig. 6; elements 28 are configured in a row within the diaphragm 68 in one direction), wherein the first terminal portion is electrically connected to one of the plurality of pressure sensitive elements of the pressure-sensitive element row (col 5 lines 48-51 and fig. 3; element 76 is interpreted as being electrically connected to the array of pressure sensing elements on the same side of the semiconductor chip), the pressure sensitive element row and the first terminal portion are formed on the semiconductor substrate of the pressure pulse wave sensor (col 5 lines 48-51 and fig. 3; element 76 is connected to the press surface of the semiconductor chip), the pressure pulse wave sensor is used while the pressure-sensitive surface on which the pressure-sensitive element row is formed is pressed through the protective layer against the body surface of the living body in a state where the one direction intersects a direction of blood flow within an artery of the living body (col 4 lines 10-14; the array extends perpendicular to the radial artery), and the pressure pulse wave sensor is fixed to the second substrate, the second substrate includes two outwardly exposed terminals, each of the two outwardly exposed terminals  (fig. 3 shows a portion of the device and it is considered to be half of a symmetrical device with the whole shown in fig. 4 in less detail, the half not shown has a second outwardly exposed terminal), held at the potential equal to the potential of the semiconductor substrate (col. 6 lines 5-17; element 88 is connected to ground and connects to the flexible substrate and the protective plate), exposed outwardly in a position different from the connector (fig. 3; element 62 is exposed outwardly to element 94 which is different from element 88), and being in contact with the protective layer (fig. 3 element 62 is in contact with element 90), and the two outwardly exposed terminals are placed in positions opposed to each other across a region with pressure pulse wave sensor (figs. 3 and 4; the two terminals are on opposite sides of element 66 which has the array of pressure sensing elements within it).
However, Harada et al. is silent on two pressure pulse wave sensors, including respective semiconductor substrates and first substrates, being fixed side by side to the second substrate and 
Harada et al. is also silent on how the pressure pulse wave sensors are positioned with respect to the second substrate including that the two pressure pulse wave sensors are fixed side by side to the second substrate in a direction perpendicular to the one direction. According to MPEP 2144.04, a rearrangement of parts is unpatentable if shifting the position of the components would not have modified the operation of the device (In re Japikse). Given that the device of Harada et al is capable of detecting a pulse wave of a user using the pulse wave sensors and being electrically connected to other device components using the flexible cable, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Harada et al. to try positioning the pulse wave sensors with respect to the second substrate in a direction perpendicular to the one direction because there are only a finite number of positions to place the sensors with respect to the second substrate with a reasonable expectation of successfully detecting a pulse wave of the subject. 



Response to Arguments 
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., both surfaces of the semi-conductor chip never communicate with atmosphere wherein examiner notes is applicant arguing that both plates must communicate with the atmosphere?) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language only requires “semiconductor substrate communicates with atmosphere only through a through hole which is formed in the first substrate”. Harada discloses this as noted above. The examiner is unclear as to why the claim language would require that Harada disclose omitting the backup plate 64 and the space member 58 to satisfy the language. As noted above, the holes in 56 provides air passage to 66. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792